                                            Case 4:18-cr-00544-JD Document 24 Filed 12/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cr-00544-JD-1
                                                         Plaintiff,                         ORDER ON MOTION FOR SENTENCE
                                   8
                                                                                            REDUCTION UNDER 18 U.S.C.
                                                   v.                                       § 3582(C)(1)(A)
                                   9

                                  10     PAUL COLVARD,                                      (COMPASSIONATE RELEASE)
                                                         Defendant.                         Re: Dkt. No. 18
                                  11

                                  12            Upon motion of [x] the defendant [ ] the Director of the Bureau of Prisons for a reduction
Northern District of California
 United States District Court




                                  13   in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

                                  14   in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

                                  15   IT IS ORDERED that the motion is:

                                  16            [x] DENIED after complete review of the motion on the merits.

                                  17            [x] FACTORS CONSIDERED (Optional), if motion is Granted or Denied on the

                                  18   merits

                                  19            1. Extraordinary and Compelling Circumstances Pursuant to 18 U.S.C.
                                                   § 3582(c)(1)(A)(i) and Consistent with Applicable Policy Statements Issued by the
                                  20               United States Sentencing Commission in U.S.S.G. § 1B1.13
                                  21            While Colvard has some medical issues of concern, see Dkt. No. 18 at 2, he failed to show

                                  22   his circumstances are extraordinary and compelling, especially in light of the fact that he was

                                  23   already released to home confinement. Dkt. Nos. 21, 22. There are no extraordinary and

                                  24   compelling reasons supporting a compassionate release from home confinement.

                                  25            2. Applicable 18 U.S.C. 3553(a) Factors (Mark all that apply)
                                                [x] The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1):
                                  26
                                                    [ ] Mens Rea [ ] Extreme Conduct        [ ] Dismissed/Uncharged Conduct
                                  27                [ ] Role in the Offense                 [ ] Victim Impact
                                  28
                                           Case 4:18-cr-00544-JD Document 24 Filed 12/08/20 Page 2 of 2




                                                 [x] Specific considerations: As noted at sentencing, length of time defendant
                                   1
                                                 engaged in offense conduct (social security fraud) and total amount of fraud; did not
                                   2             stop until he was caught.
                                             [ ] The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1):
                                   3
                                                 [ ] Aberrant Behavior                      [ ] Lack of Youthful Guidance
                                   4             [ ] Age                                    [ ] Mental and Emotional Condition
                                   5             [ ] Charitable Service/Good Works          [ ] Military Service
                                                 [ ] Community Ties                         [ ] Non-Violent Offender
                                   6             [ ] Diminished Capacity                    [ ] Physical Condition
                                   7             [ ] Drug or Alcohol Dependence             [ ] Pre-sentence Rehabilitation
                                                 [ ] Employment Record                      [ ] Remorse/Lack of Remorse
                                   8
                                                 [ ] Family Ties and Responsibilities [ ] Other: (Specify)
                                   9         [x] To reflect the seriousness of the offense, to promote respect for the law, and to provide
                                                 just punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
                                  10
                                             [ ] To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
                                  11         [ ] To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
                                  12         [ ] To provide the defendant with needed educational or vocational training (18 U.S.C.
Northern District of California




                                                 § 3553(a)(2)(D))
 United States District Court




                                  13         [ ] To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D)) (Specify)
                                             [ ] To provide the defendant with other correctional treatment in the most effective
                                  14             manner (18 U.S.C. § 3553(a)(2)(D))
                                  15         [ ] To avoid unwarranted sentencing disparities among defendants (18 U.S.C. §
                                                 3553(a)(6)) (Specify)
                                  16         [ ] To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
                                  17         [ ] Specific considerations:

                                  18         3. Whether Defendant Is a Danger to the Safety of Another or to the Community, 18
                                                  U.S.C. § 3142(g)
                                  19         [ ] the nature and circumstances of the offense (18 U.S.C. § 3142(g)(1))
                                             [ ] the weight of the evidence against the person (18 U.S.C. § 3142(g)(2))
                                  20         [ ] the history and characteristics of the person (18 U.S.C. § 3142(g)(3))
                                             [ ] the nature and seriousness of the danger to any person or the community that would be
                                  21              posed by the person's release (18 U.S.C. § 3142(g)(4))
                                             [ ] Specific considerations:
                                  22

                                  23
                                             Colvard’s request to file his medical records under seal, Dkt. No. 19, is granted.
                                  24
                                             IT IS SO ORDERED.
                                  25
                                       Dated: December 8, 2020
                                  26
                                  27                                                               JAMES DONATO
                                                                                                   United States District Judge
                                  28
                                                                                       2
